Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 are pending for examination as filed December 5, 2019.

Drawings
The drawings are objected to because the figure should be labeled as “Figure” not “Fig. 1” as a single figure is present.  Note 37 CFR 1.84(u)(1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: (1) In the Brief Description of the Drawings, “Fig. 1” should be “figure” as noted in the Drawings section above. Note 37 CFR 1.84(u)(1).  (2) Reference to the figure should be made in the Detailed Description of the Embodiments.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2, “the surface” lacks antecedent basis.
Claim 1, lines 2, 8, 14 and 16, as to “hot” air, the term "hot" is a relative term which renders the claim indefinite.  The term "hot" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what would be “hot” as opposed to “warm”, “average” or “cold” for example, other than the specific temperature of claim 2, and claim 1 would have to 
Claim 1, line 3, “the voltage” lacks antecedent basis.
Claim 1, line 4, “the current”, “the spraying distance” and “the gas injection flow” lacks antecedent basis.
Claim 1, line 4, “gas injection flow” is unclear as to what gas referred to, such a (a)  the total of all gases used, (b) any one gas used, (c) a specific gas used, (d) a specific combination of gases used, etc?  For the purpose of examination, any of (a)-(d) is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 1, line 5, “the flight speed” and “the temperature” lack antecedent basis.
Claim 1, line 5, “flight speed” is unclear if it refers to the powder speed or the plasma speed.  For the purpose of examination, either is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 1, line 5, “temperature” is unclear if it refers to the powder temperature or the plasma temperature, or when or where achieved.  For the purpose of examination, either at any point in the process is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 1, line 6, “controlling a spray gun to spray tungsten carbide powder” is confusing as worded because simply a spray gun of any kind is described for use with no connection back to using supersonic plasma spraying or the parameters in S3, so as 
Claim 1, lines 8 and 14, the cleaning the surface and drying it in hot air in S4 and the beginning of S6 repeat the treatment of S1.  As worded, since the steps as worded do not have to be sequential and even can be at the same time, S1 and S4, and also S1 and the beginning cleaning/drying of S6 can simply be the S1 treatment, and it is unclear if something else is intended.  For the purpose of examination, it is understood that the S4 and S6 beginning cleaning/drying treatment can be the S1 treatment or separate treatments and meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 1, lines 8 and 14-16, the cleaning the surface and drying it in hot air in S4 and both times in S6 is confusing as worded, as to what is meant by “surface” since unless treatments are repeated/same (as noted above) the later cleaning/drying treatments would be to a coated, and then also coated and remelted, and then also coated/remelted/polished surface.  For the purpose of examination, it is understood that the cleaning/drying of the surface can include any intervening treatments, but applicant should clarify what is intended, without adding new matter.
Claim 1, lines 9-10, “the positive defocus”, “the focal position”, “the light spot”, “the laser”, “the scanning speed” and “the scanning power” all lack antecedent basis.
Claim 1, line 11, “KW” is unclear if “kW” meant.  For the purpose of examination, it is understood for “kW” to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.

Claim 1, line 11, “overlap joint rate” is confusing as to what is intended. Is applicant referring to the amount of overlap between scanning passes of the laser or is some other rate referred to? For the purpose of examination, this overlap amount is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 1, line 11, “protective gas is N2” is confusing as to how protective gas is provided.  Does it simply have to be present?  Is it provided in a certain way? For the purpose of examination, any presence of N2 is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 1, line 11, “oxygen content” is confusing as to what is intended.  Is it oxygen content in the laser, oxygen content in the coating before treatment, oxygen content in the coating after treatment, oxygen content around the laser, etc.? For the purpose of examination, any of the listed options is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 1, line 12, “coaxially blowing air” is unclear as to how this is provided.  Is air coaxial to the surface, the laser beam, the laser device, etc? For the purpose of examination, any of the listed options is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 1, line 13, “using a laser” is confusing as to what is intended, because as worded there is no connection required between the laser fusion process parameters and the laser scanning, so it is unclear if the scanning is required to provide laser fusion using the described parameters or not.  For the purpose of examination, either option is 
Claim 1, line 15, as to “bright”, the term "bright" is a relative term which renders the claim indefinite.  The term "bright" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what would be “bright” as opposed to “matte”, “dull” or “average” for example. Therefore, it is unclear as to what is required by “bright”, so any polishing is considered as meeting the requirements of the claim.  Applicant should clarify what is intended, without adding new matter.
Claim 2, line 1, “the thickness” lacks antecedent basis.
Claim 2, lines 1-2, “thickness after coating” is unclear as to when the measurement occurs – is this before laser treatment, after the laser treatment and before polishing, after polishing, etc?  For the purpose of examination, any of the listed options is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 3, lines 1-2, “the hot air drying temperature” lacks antecedent basis. Further, it is unclear if this refers to the air temperature or some other temperature such as a surrounding room temperature? For the purpose of examination, either option is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 3, lines 1-2, this refers to a specific hot air drying temperature, but it is unclear if this means all the different hot air drying referred to in claim 1, or a specific hot air drying.  For the purpose of examination, either option is understood to meet the 
Claim 4, lines 1-2, “the grain diameter” lacks antecedent basis.
Claim 4, lines 1-2, this refers to the grain diameter of the carbide powder sprayed on the surface, however, it is unclear if this would be the diameter before spraying or after spraying (when on the surface)? For the purpose of examination, either option is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.  Furthermore, it is unclear if this refers to the diameter of the powder or a diameter of a material within the powder. For the purpose of examination, either is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 7, lines 1-2, by “S4” does applicant mean “S5”?  There is no preheating referred to in S4, rather it is in S5. For the purpose of examination, either option is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 7, lines 1-2, “the preheating temperature” and “the preheating time” lack antecedent basis.
The dependent claims do not cure all the defects of the claims from which they depend and are therefore also rejected.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities: Claim 1, line 5, “m3/h” should be “m3/h”.  Claim 1, line 11, “N2” should be “N2”. Claim 8, line 2, 2”.  In other words, the appropriate superscript or subscript should be provided
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 2008/0093047) in view of  Wei, et al “Effect of Processing Parameters on Plasma Jet and In-flight Particles Characters in Supersonic Plasma Spraying” (hereinafter Wei article), CN 106637045 (hereinafter ‘045), Ladentin (US 2003/0087040), Rauf, et al “Cladding of Ni-20Cr Coatings by Optimizing the CO2 Laser Parameters” (hereinafter Rauf article), Yi, et al “Effects analysis of ambient conditions on process of laser surface melting” (hereinafter Yi article), Chen, et al (US 5576069), CN 107164759 (hereinafter ‘759) and Hong, et al “Synergistic effect of ultrasonic cavitation erosion and corrosion of WC-CoCr and FeCrSiBMn coatings prepared by HVOF spraying” (hereinafter Hong article).
Claim 1: Ma teaches a method that provides a surface treatment of mold surfaces that would be used for casting molten metal (0002, 0003, 0019, 0020), where mold refers to any structure used to form a material positioned in an interior of the mold to a desired shape (0020).  The Examiner takes Official Notice that a sprue spreader is a conventionally known structure provided in a mold to help form material to a desired shape (if applicant disagrees, the should so respond on the record), and therefore sprue spreaders would be understood by one of ordinary skill in the art before the effective 
(A) As to using a supersonic plasma spray system and setting the parameters as claimed, Ma notes  plasma spraying including modified plasma spraying can be used as discussed above.  Wei article describes how supersonic plasma spraying (SAPS) is desirable for the deposition of ceramic and metallic coatings with good performance while energy consumption reduced, where in the SAPS the particle speed can be 400-500 m/s (page 775, Introduction).  Wei article describes SAPS with a spray gun where powders (particles) are sprayed (note page 777, Figure 2).  Wei article discusses various parameters used in SAPS including how current intensity A affects the temperature and velocity of the plasma jet (page 781), and total primary mixture gas flow rate affects the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
(B) Furthermore, as to specifically spraying a tungsten carbide powder, either (1) the powder of Ma with forming WC-Co coating as discussed above can be considered a tungsten carbide powder as containing tungsten carbide to give the WC-Co coating or (2) ‘045 would further describe the desire for coating WC and Co coatings on a surface (0002), where such coatings protect against corrosion (0004), where the process includes plasma spraying a mixture of Co and WC powder, thus using specifically WC only powder along with Co powder (oo10, 0012, 0015-0016, 0022). Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma in view of Wei article to spray mixed powder of WC powder and Co powder to provide the desirable WC-Co coating as suggested by ‘045 with an expectation of predictably acceptable results, since Ma provides that WC-Co coating can be used and ‘045 describes how such a coating can be provided using a mixture of WC powder and Co powder by plasma spraying.  ‘045 further indicates how “degreasing” with acetone can also be considered cleaning (0020).
(C) Furthermore, as to using a programmable robot to provide the plasma spraying in S3, Ladentin describes how it is conventionally known to apply plasma spray coatings using  a programmable control robot (0002, 0003, 0017, 0019, note robot program), where robotic control application allows for exact adaptation to the geometry of the component to be coated (0017). Therefore, it further would have been obvious to 
(D) Furthermore, as to the S4 cleaning the surface of the sprue spreader and drying by hot air, Ma as discussed above, indicates such a process before coating (giving S1), and as discussed in the 35 USC 112 rejection above, S4 can be the same S1 treatment, and therefore Ma would also provide the S4 treatment.
(E) Furthermore, as to the S5 laser treatment, Ma notes how refusing/melting treatment can be provided, as discussed above.  ‘045 further discusses how after applying the WC-Co coating by plasma spraying, a desirable laser remelting treatment can be performed on the coating to obtain a dense Co/WC coating that is metallurgically bonded with the substrate on the  metal article (0013), where in the laser remelting, there is a scanning speed and a nitrogen flow rate (0023).  Additionally Rauf article describes that when providing laser remelting after plasma praying to remove porosity, etc. parameters that can be controlled include defocus distance (the positive defocus of the focal position of the light spot of the laser), the scanning speed, the scanning power, the overlap amount (the overlap joint rate) and a CO2 laser can be used (note abstract, page 2354-2355, figure 3, Tables 2-4), an also describes providing a protective gas (here argon) to shield against oxidation attack (page 2354-2355).  Yi article further notes that when using a laser for surface melting, it is also know to provide coaxial streams of air around the laser which provide for a controlled cavity around the laser, allowing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma in view of Wei article, ‘045 and Ladentin to further use a laser treatment for the remelting using a scanning laser as suggested by ‘045 to provide a desirable remelting, since Ma describes remelting to densify and bond, and ‘045 indicates that a scanning laser treatment to plasma sprayed materials to provide remelting would provide the desired densifying and bonding.  Additionally, it would further have been suggested to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma in view of Wei article, ‘045 and Ladentin to set laser fusion process parameters of the positive defocus of the focal position of the light spot of the laser, the scanning speed, the scanning power and the overlap joint rate as suggested by Rauf article to provide desirable laser remelting, since Ma in view of Wei article, ‘045 and Ladentin would indicate to provide the laser remelting with a scanning laser, and Rauf article would indicate that process parameters to control for such a laser fusion process would be the positive defocus of the focal position of the light spot of the laser, the scanning speed, the scanning power and the overlap joint rate, and furthermore, while Rauf article does not give the same parameter ranges for his process, the parameters would be indicated to be result effective variables that would be adjusted for the specific materials and purpose applied, and such adjustment and optimization would give values in the claimed range, where applicant has not shown criticality for their results. Note "[W]here the general In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   Additionally, as to the use of a protective gas of nitrogen and oxygen content below 200 ppm, Rauf article also notes using protective gas (here argon) to protect from oxidation indicating oxygen content desired to be low (in the resulting coating, note the 35 USC 112 rejection above as to confusion as where oxygen content measured) and ‘045 indicates that nitrogen flow rate can be provided as a gas with the laser, and as another well known oxygen resistant gas it would be suggested that the protective gas would also acceptably be nitrogen, or at least nitrogen can also be acceptably present giving nitrogen protective gas. Furthermore, with the suggestion to protect from oxidation, it would be suggested to minimize the oxygen content in the resulting coating, with such optimization giving a value in the claimed range.   Additionally, it would further have been suggested to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma in view of Wei article, ‘045, Ladentin and Rauf article that coaxially blown air would also be acceptably provided around the laser and protective gas as suggested by Yi article, because Yi article would further indicate how coaxial air stream (blown) around a melting laser would help protect from a surrounding atmosphere, such as water, and by providing around the protective gas, the oxygen content would not be raised.   Additionally, it would further have been suggested to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma in view of Wei article, ‘045, Ladentin, Rauf article and Yi article to preheat the surface to be treated before laser remelting as suggested by Chen, since a laser remelting would be provided, and Chen would indicate 
(F) As to step S6, as discussed in the 35 USC 112 rejection above, the beginning cleaning/drying step of S6 can be considered as step S1, and that would be provided by Ma as discussed above.  As to further polishing the surface to be bright by pneumatic polishing (where the surface is the remelting coating, for example), Ma indicates that the remelted surface can be polished (0033, 0035). ’759 teaches that a known way to polish a surface that has been treated by melting with a laser would be pneumatic polishing (0019, 0031, 0038, 0044).   Therefore, it would further have been suggested to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma in view of Wei article, ‘045, Ladentin, Rauf article, Yi article, and Chen to provide the polishing by pneumatic polishing as suggested by ‘759 with an expectation of predictably acceptable polishing results, since Ma would indicate polishing after remelting, the combination of art suggests remelting with a laser, and ‘759 indicates pneumatic polishing can be used after laser melting treatment.   As to the bright polishing, as discussed with regard to the 35 USC 112 rejection above, any polishing is considered bright polishing. 
Furthermore, as to cleaning and drying with hot air after the polishing, Hong article describes how a thermal sprayed coating (HVOF) was polished and then cleaned with acetone and dried with hot air, similarly as to cleaning and drying with hot air before coating (page 564).  Therefore, it would further have been suggested to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma in view of Wei article, ‘045, Ladentin, Rauf article, Yi article, Chen and ‘759 to further clean and dry with hot air after the polishing as suggested by Hong article with 
Claim 2: As to the thickness of the coating, ‘045 describes thickness of about 18 microns and about 20 microns of the WC containing coating (0053, 0056) in examples for protection, and while this is slightly above the claimed range, it would indicate to optimize for the specific article and coating provided as there can be varying thickness, and such optimization would provide a thickness in the claimed range. Note "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Wei article, ‘045, Ladentin, Rauf article, Yi article, Chen, ‘759 and Hong article as applied to claims 1-2 above, and further in view of Sirejacob (US 2003/0216234).
Claim 3: As to the hot air temperature for the drying, Sirejacob provides a cleaning followed by hot air drying, and describes that the hot air can be 50-80 degrees C (0059).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), and "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 4-8 rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Wei article, ‘045, Ladentin, Rauf article, Yi article, Chen, ‘759, Hong article and Sirejacob as applied to claim 3 above, and further in view of CN 108300959 (hereinafter ‘959).
Claim 4: As to the particle size, if the grain size refers to the particle size of the powder to be sprayed (note the 35 USC 112 rejection above), ‘959 describes supersonic plasma spraying of ceramic material and metal material, where it is indicated that the particle sizes being sprayed can be 5-45 microns (0012-0014, 0017).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), and "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 5:  As to the spot size of the laser, Rauf article shows how there would be a beam from the laser understood to give a circular spot size (note figure 3) and a focal length with the discussed adjustment of defocus of focal position as discussed for claim 1 above and notes overlap of the laser bead (spot) of 0.15-0.35 mm (and note page 2355), and given such sizes and the adjustment of  the light spot of the laser where defocus distance can be varied and is shown as changing distance of laser from substrate where there is an expanding laser beam (figure 3, and page 2355), and Yi article also shows circular spot sizes that would be less than 5 mm (from the size of the surrounding air) (figure 1) and gives an example of 1 mm spot size (Table 4), it would have been obvious 
Claim 6: The suggested optimization of defocus of the focal position and scanning speed discussed for claim 1 above, would also give optimization to the claimed value/ranges.
Claim 7: As to the preheating temperature and time before laser treatment (noting the 35 USC 112 rejection above), Chen describes preheating up to 950 degrees C (column 4, lines 5-10), that would give a range overlapping the claimed value.  It would have been obvious to optimize from the described range, giving the value claimed. Note In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, as to the time of heating, Chen describes that usually a 10 minute holding in a furnace (heating) is required to get to a uniform temperature distribution for the preheating (column 4, lines 1-10).  This indicates that with “usually” there is variation in the temperature, and it would have been obvious to optimize based on the specific heating and temperature used, giving a value in the claimed range. Note "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 8: As to the use of a CO2 laser, this would be suggested from Rauf article which describes using a CO2 laser for the laser remelting (note page 2354).


Inaba et al (US 2014/00300064) also notes plasma spraying powder that can be WC or other ceramic (0035-0036, 0039) and then scanning with a laser for remelting (0054-0055, 0040).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718